FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NOE DAVID AGUILAR-MARQUEZ,                       No. 10-71614

               Petitioner,                       Agency No. A071-623-362

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Noe David Aguilar-Marquez, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his applications for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and relief under the Convention Against Torture,

and granting his motion to remand. We dismiss the petition for review.

      Because the BIA granted Aguilar-Marquez’s motion to remand to apply for

relief under the Nicaraguan and Central American Relief Act, there is no final

order of removal for this court to review. See Lopez-Ruiz v. Ashcroft, 298 F.3d

886, 887 (9th Cir. 2002) (order). We therefore lack jurisdiction over this petition

for review. See 8 U.S.C. § 1252(a)(1).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    10-71614